989 So.2d 1201 (2008)
Willie Joyce VIRGIL, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-4194.
District Court of Appeal of Florida, Fifth District.
August 8, 2008.
Rehearing Denied September 5, 2008.
Willie J. Virgil, Riverview, pro se.
Bill McCollum, Attorney General, Tallahassee, and Allison Leigh Morris, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Willie Joyce Virgil appeals the denial, following an evidentiary hearing, of her motion claiming ineffective assistance of counsel. There is substantial, competent evidence to support the trial court's findings. Additionally, the trial court addressed all issues raised.
AFFIRMED.
MONACO, EVANDER and COHEN, JJ., concur.